Title: To James Madison from Alexander Macomb, 11 September 1814
From: Macomb, Alexander
To: Madison, James


        
          Fort Moreau 12 at noon 11 Sepr 1814
        
        After an action of two hours by the watch from 9 AM ’till 11 the British squadron of one frigate one brig, two sloops & about 15 Gun boats surrendered to Comr. McDonnough. The cruizers opened [illegible] batteries on us at the same time. We are all safe & Determined to endeavour to follow the example of the Navy.
        
          Alex MacombBr Gen C⟨omg⟩
        
      